DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of first active fins”, “plurality of second active fins”, the “at least one dummy fin” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7, 12-13, and 18-20 are indefinite because it is not clear to the examiner what the applicant is means by the terms “fins” and “fin”.  The terms “first active fins”, “second active fins”, and “dummy fin” are used multiple times throughout the claims.  It is not clear if this is a typo and should be replaced with the word “pin” or “pins”.  If the current terminology of “fin” or “fins” is correct, applicant is asked to explain what these terms refer to.  Correction or clarification is required.
Claim 14 recites the limitation "the second portion" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the fourth portion" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first portion" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the third portion" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first portion" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second portion" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the third portion" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the fourth portion" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-17 and 21-22 are also rejected due to the deficiencies of the base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Zhang et al. (US 2014/0040688).
In reference to claim 1 Zhang discloses in Figures 1-2 a scan flip-flop comprising: an input unit (12); and a flip-flop comprising a master latch (14) and a slave latch (18/20), the flip-flop connected to the input unit (12), wherein the flip-flop is implemented to include a plurality of cross-coupled structures (40,44; 32,36).
In reference to claim 8 Zhang discloses in Figure 2 wherein the master latch (14) includes a first tri-state inverter (40) and a second tri-state inverter (44) which share a first output node and face each other.
In reference to claim 9 Zhang discloses in Figure 2 wherein the first tri-state inverter (40) comprises a first pull-up unit, a first pull-down unit, a first PMOS transistor connected between the first pull-up unit and the first output node, and a first NMOS transistor connected between the first output node and the first pull-down unit, and the second tri-state inverter (44) comprises a second pull-up unit, a second pull-down unit, a second PMOS transistor connected 
In reference to claim 10 Zhang discloses in Figure 2 wherein a gate of the first PMOS transistor is electrically connected to a gate of the second NMOS transistor (they both receive signal c), a gate of the first NMOS transistor is electrically connected to a gate of the second PMOS transistor (they both receive signal cn), and the first and second PMOS tranistors and the first and second NMOS transistors constitute a first cross coupled unit (40, 44).

Allowable Subject Matter
Claims 2-3, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/             Primary Examiner, Art Unit 2849